DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “The disclosure relates to…” can be implied.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest “generating, using the at least one input signal, a higher pilot tone signal 
Regarding independent claim 18, the prior art does not teach and/or suggest “a multiplier and/or divider and/or a first mixer configured to use the at least one input signal to generate a higher pilot tone signal having a transmission frequency at least twice as high as a Larmor frequency of the magnetic resonance imaging device” and “a second mixer configured to use the at least one input signal to convert the frequency of the transmitted higher pilot tone signal to an intermediate frequency equal to or lower than the frequency of the at least one input signal” in combination with the other limitations set forth in claim 18.
Regarding independent claim 20, the prior art does not teach and/or suggest “ a multiplier and/or divider and/or a first mixer configured to use the at least one input signal to generate a higher pilot tone signal having a transmission frequency at least twice as high as a Larmor frequency of the magnetic resonance imaging device” and “ a second mixer configured to use the at least one input signal to convert the frequency of the transmitted higher pilot tone signal to an intermediate frequency equal to or lower than the frequency of the at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Biber, et al. (US 2020/0396112)
Bacher, et al. (US 2020/0267765)
Speier, et al. (US 2020/0166597)
Schroter, et al. (US 2017/0160367)
Van Helvoort, et al. (US 2009/0267601)
Each of the above references teaches detecting movement in a MRI system with the use of a pilot tone signal.  However, none of the references teach “a higher pilot tone signal having a transmission frequency at least twice as high as the Larmor frequency”. 




This application is in condition for allowance except for the following formal matters: 
Objection to the Specification (i.e., Abstract).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
January 24, 2022